                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       Case No.: 1:18-cv-932-UA-JLW

 ZURICH AMERICAN INSURANCE                   )
 COMPANY,                                    )
                                             )   UNITED STATES FIDELITY AND
                          Plaintiff,         )      GUARANTY COMPANY’S
                                             )    ANSWER TO CROSSCLAIM BY
 v.                                               DEFENDANT TIG INSURANCE
                                             )
                                                          COMPANY
 COVIL CORPORATION, et al.,                  )
                                             )
                       Defendants.           )

       Defendant United States Fidelity and Guaranty Company ("USF&G") answers the

crossclaim filed by Defendant TIG Insurance Company, as successor in interest to

Fairmont Specialty Insurance Company, f/k/a Ranger Insurance Company ("TIG") (ECF

No. 10), as follows:

       90.    Paragraph 90 does not contain any allegations to which a response is

required.

       91.    USF&G admits the allegations of paragraph 91.

       92.    USF&G lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 92, which are directed at an entity other than

USF&G, and therefore denies the same.

       93.    USF&G admits the allegations of paragraph 93.




       Case 1:18-cv-00932-UA-JLW Document 39 Filed 02/21/19 Page 1 of 8
       94.    USF&G lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 94, which are directed at a party other than USF&G,

and therefore denies the same.

       95.    USF&G admits upon information and belief the allegations of paragraph

95.

       96-99. USF&G lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraphs 96-99, which are directed at parties other than

USF&G, and therefore denies the same.

       100-101. Paragraphs 100-101 do not contain any allegations to which a response is

required.

       102-104. USF&G admits the allegations of paragraphs 102-104.

       105.   The allegations of paragraph 105 constitute characterizations of TIG's

answer and counterclaim to which no response is required. To the extent a response is

required, USF&G admits that TIG has made the responses, allegations, and defenses

alleged in paragraph 105. USF&G lacks knowledge or information sufficient to form a

belief about the remaining allegations set forth in paragraph 105.

       106.   USF&G lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 106, which are directed at a party other than

USF&G, and therefore denies the same.




                                             2



       Case 1:18-cv-00932-UA-JLW Document 39 Filed 02/21/19 Page 2 of 8
       107.   USF&G admits that Fidelity and Guaranty Insurance Underwriters, Inc.

issued policy number SMP 490049 to Covil Corporation ("Covil") for the period March

31, 1976 to March 31, 1978, which policy speaks for itself.

       108.   USF&G lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 108, which are directed at a party other than

USF&G, and therefore denies the same.

       109.   The allegations of paragraph 109 constitute characterizations of Covil's

claims, characterizations of certain underlying claims against Covil, and legal

conclusions to which no response is required. To the extent a response is required,

USF&G admits that Covil is seeking defense and indemnity from the insurer-defendants

in connection with certain Underlying Actions (as that term is defined in paragraph 109).

       110.   USF&G admits upon information and belief the allegations of paragraph

110.

       111.   USF&G lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 111, which are directed at a party other than

USF&G, and therefore denies the same.

       112.   The allegations of paragraph 112 constitute characterizations of TIG's

claims and legal conclusions to which no response is required. To the extent a response

is required, USF&G admits that TIG seeks the relief alleged in paragraph 112. USF&G

lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in subparts (1) and (3) of paragraph 112 and denies the remaining


                                            3



       Case 1:18-cv-00932-UA-JLW Document 39 Filed 02/21/19 Page 3 of 8
allegations of paragraph 112, including that USF&G owes any equitable contribution,

indemnification, subrogation, or otherwise to TIG.

       113.   The allegations of paragraph 113 constitute characterizations of TIG's

claims and legal conclusions to which no response is required. To the extent a response

is required, USF&G admits that TIG seeks the relief alleged in paragraph 113. USF&G

lacks knowledge and information sufficient to form a belief about the remaining

allegations set forth in paragraph 113.

                                    JURY DEMAND

       114.   Paragraph 114 does not contain any allegations to which a response is

required.

                                PRAYER FOR RELIEF

       The language in the "PRAYER FOR RELIEF" section that follows paragraph 114

consists of a description of the relief sought by TIG, to which no response is required. To

the extent that a response is required, USF&G denies that TIG is entitled to any relief

against USF&G.

                                          DEFENSES

       USF&G asserts the following defenses without assuming the burden of proof

where such burden would otherwise be on a party other than USF&G.

                                    FIRST DEFENSE
       Any claims asserted against USF&G are subject to the terms of the USF&G

Policy, including, without limitation, conditions, exclusions, declarations, endorsements,


                                             4



       Case 1:18-cv-00932-UA-JLW Document 39 Filed 02/21/19 Page 4 of 8
limits of liability, per occurrence and aggregate limits, definitions, deductibles, self-

insured retentions, policy periods, requirements of exhaustion of other insurance, and

notice requirements. USF&G expressly reserves, and does not waive, its rights under all

of the terms of the USF&G Policy.

                                    SECOND DEFENSE
       USF&G has no obligation under the USF&G Policy to pay defense or indemnity

costs in excess of its allocable share of such costs.

                                     THIRD DEFENSE
       USF&G is obligated to pay indemnity costs under the USF&G Policy only for

damages owed because of bodily injury that is proven to have occurred during the policy

period of the USF&G Policy and that is otherwise covered under the terms of the

USF&G Policy. USF&G is not obligated to indemnify Covil with respect to bodily

injury that occurred prior to the inception of, or after the expiration of, that policy.

                                   FOURTH DEFENSE

       To the extent that bodily injury for which damages are sought from Covil

occurred after Covil released to others asbestos-containing products or after the

completion of the Covil operations that are alleged to have caused the injuries, such

bodily injury is within the products hazard or the completed-operations hazard of any

alleged commercial general liability insurance policy that may apply to such claims.

                                     FIFTH DEFENSE

       USF&G's obligations to Covil, if any, are subject to all applicable deductibles,



                                               5



       Case 1:18-cv-00932-UA-JLW Document 39 Filed 02/21/19 Page 5 of 8
retentions, retrospective premiums, and any per occurrence or aggregate limits of

liability.

                                    SIXTH DEFENSE

        USF&G has no obligation to provide coverage to Covil to the extent that Covil

failed to cooperate with USF&G as required by the USF&G Policy.

                                  SEVENTH DEFENSE

        USF&G has no obligation under the USF&G Policy to provide coverage for injury

or damage arising out of non-contingent, known, or non-fortuitous events.

                                   EIGHTH DEFENSE

        USF&G has no obligation under the USF&G Policy to indemnify Covil for any

punitive damages that may be awarded against Covil.

                                    NINTH DEFENSE

        Any claims asserted against USF&G may be barred by the applicable statute of

limitations.

                                   TENTH DEFENSE

        Any claims asserted against USF&G may be barred by the doctrine of estoppel or

by the doctrine of waiver.

                                 ELEVENTH DEFENSE

        USF&G reserves the right to assert additional defenses based on information it

may receive during the course of this litigation.




                                             6



        Case 1:18-cv-00932-UA-JLW Document 39 Filed 02/21/19 Page 6 of 8
      WHEREFORE, USF&G respectfully requests that the Court enter an Order

entering judgment in favor of USF&G and against TIG on TIG's crossclaim against

USF&G, and awarding USF&G any other relief that the Court deems equitable, just, and

proper.

      Respectfully submitted this the 21st day of February, 2019.

                                   /s/Jonathan R. Reich
                                  Reid C. Adams, Jr. (Bar No. 9669)
                                  Jonathan R. Reich (Bar No. 41546
                                  WOMBLE BOND DICKINSON (US) LLP
                                  One West 4th Street
                                  Winston-Salem, NC 27101
                                  Telephone: (336) 721-3600
                                  Facsimile: (336) 721-3660
                                  Email: cal.adams@wbd-us.com
                                  Email: jonathan.reich@wbd-us.com

                                  AND

                                  Lee H. Ogburn (pro hac vice application forthcoming)
                                  Ezra S. Gollogly (pro hac vice application
                                 forthcoming)
                                  KRAMON & GRAHAM PA
                                  One South Street, Suite 2600
                                  Baltimore, MD 21202
                                  (410) 347-7423; logburn@kg-law.com
                                  (410) 319-0481; egollogly@kg-law.com

                                 Attorneys for Defendant United States Fidelity and
                                 Guaranty Company




                                           7



      Case 1:18-cv-00932-UA-JLW Document 39 Filed 02/21/19 Page 7 of 8
                           CERTIFICATE OF SERVICE


   I hereby certify that on February 21, 2019, I electronically filed the foregoing
UNITED STATES FIDELITY AND GUARANTY COMPANY’S ANSWER TO
CROSSCLAIM BY DEFENDANT TIG INSURANCE COMPANY with the Clerk of
Court using the CM/ECF system, which will send notification of such filing to all known
counsel of record.




                                        /s/ Jonathan R. Reich
                                        Jonathan R. Reich
                                        N.C. State Bar No. 41546
                                        WOMBLE BOND DICKINSON (US) LLP
                                        One West Fourth Street
                                        Winston-Salem, NC 27101
                                        Telephone: (336) 721-3600
                                        Facsimile: (336) 721-3660
                                        Email: Jonathan.Reich@wbd-us.com
                                        Counsel for Defendant United States Fidelity
                                        and Guaranty Company




                                          8



      Case 1:18-cv-00932-UA-JLW Document 39 Filed 02/21/19 Page 8 of 8
